Jordan, J.
This case is a companion of State, ex rel. Colscott, v. King, ante, 621, and its purpose is to enforce, by a writ of mandamus, an inspection of the public records of the treasurer’s office of Franklin county, Indiana.
The relator is the same person who prosecutes as such in the case of State v. King, supra, and the facts alleged in his petition are in all respects identical with those set forth in that case; and, upon the authority of the decision therein, it must be held that the lower court erred in sustaining the demurrer to the petition.
The judgment is therefore reversed, and the cause remanded to the lower court for further proceedings along the lines laid down in the appeal of State, ex rel., v. King, supra.